1
                                                                     655
                                                                           i
11
                                                                           i


       OFFICE     OF THE   ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




Xon. C. K. Ford
County Attorney
San Saba County
3an Saba, Texas

Dear Sir1             Opinion S?o. O-7146
                      lb?: Is Southwestern Colle
                           Oeorgctovn liable
                           on lend owned by
                           in San Saba C




                                              r letter of Harch 9,
requesting an                                         We quote the
flrnt tvo pare




                  ts appear to be that Southvestern
                  some 200 acrea of land in tNe
                  a lcaseclth!.aland to private lndl-
     vlduale from year to year for a sum of money,
     vhlch eum of money it lo preeumed is ueed to
     maintain said school. There are unpaid taxes
     due on said land for the years from 1931 to
     194,5lnclusive~ The Tax Collector would like
     to collect thiq if the land ia taxable and
     collectible.*
    ‘




        Hon. C. K, Ford - Page 2

.


                 We think opinion No. 0-3083, a copy of which is
        herewith ancloned, vrltten by this department and approved
        on Februnry I&, 1941, ensvers the question of whether or
        not the property you mentioned 1s subject to tax. You will
        note that the opinion 1s based on the case of St. Edwards
        College v. Morris, 17 3. W. 512. The facts OS tNe case
        uere, briefly, a8 follows+
                 St. Edwards University was eituetod on a tract of
        land contcslninga.pproxlmately  499 acres. About 160,acres
        of the land was in cultivation. The farm products, cattle,
        hogs etc. produced on the land Vere used by the College to
        supply tables for the boardin% school. Ths court held that
        the land upon which the bulldings were located end which
        was wed exclusively   for educational purposes was exempt from
        taxation but that the,I.endbeing farmed was not exempt from
        taxation. The facts concerning the Southvestern University
        case are very elnller but, in fact, we think make even a
        stronger cese. The lend in question la located in a different
        county from that in which the college is located. Too, tiae
        land IS being farmed out to 1ndlvidual.sand simply the pro-
        Ce8d3 Prom the rental   being peid on the land in used for
        the upkeep of the college.
                 We are, therefore, of the opinion that the land
        located ln San Seba County is subject to tax,
                 Article 7326, Vernon's Annotated Clvll Statutes, reai?s
        a3 follovsr
                 "Whetieverany taxes on real ertate have b8COm8
            delinquent, it shell be the duty OS the county~attorney,
            upon the expiration of thirty days notice provided for
            In the two preceding articles, or es soon thereafter
            as twactical. to file suit in the name of the State of
            Texas in the~lM.otrlctCourt of the county where puch
            reel estate is situated. . . .'I(Underscoring ours)
                  You are advised therefore that it Is the nplnlon of this
        department that a suit may be brought egaln6t the Southvestern
                                                                                      657;




    fbn.C.K.        Ford - Page 3




    ljDiVW?slty
              in the Dietrict Court of San Saba County ror                      the
    colleotionof the taxea you mentioned.
                   Truetlng the above satisfactorilyannvere                pour in-
    quiry,    ve   are


f                                                Yours vary truly
P
                                          ATTORNEY GFSJTERAL
                                                          OF TEXAS
                                                       -,~             *
                                                  ;:         .j        ,A *,
.     ATTORNEYG3XiERALOFTEXAS               W           E. W. DeGeurin
                                                             .'~   Aeelsttrat